PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/524,818
Filing Date: 27 Oct 2014
Appellant(s): Sanders, Ira



__________________
Lara Northrop Queen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/8/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) NEW GROUNDS OF REJECTION
NONE.

(3) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  NONE.

(4) Response to Argument
1. Claims 1-7, 10, 11, 16, and 19 are not rendered obvious under 35 USC 103(a) by DeVries

	A. DeVries does not disclose or suggest a tissue retractor that exerts counterforce on the soft tissue sufficient to prevent deformation of at least a portion of the soft tissue.
Appellant argues that DeVries is directed to a fastener for treating Gastroesophageal Reflux Disease (GERD) using a procedure called a fundoplication in fastener cannot be considered to be a tissue retractor that applies a counterforce on the soft tissue sufficient to prevent a deformation of at least a portion of the soft tissue. In response, the examiner acknowledges that DeVries teaches the device being a “tissue fastener.” However, the examiner asserts that this description does not prohibit the device of DeVries from being capable of functioning as claimed. The examiner asserts that claim 1 limitation “the implantable tissue retractor is adapted to exert a counterforce on the soft tissue sufficient to prevent a deformation of at least a portion of the soft tissue” is an intended use claim limitation. Consequently, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, the tissue fastener 501 of DeVries is capable of exerting a counterforce on the soft tissue sufficient to prevent a deformation of at least a portion of the soft tissue, depending on how the tissue fastener 501 is used and where the tissue fastener 501 is positioned in the user’s body. For instance, the tissue fastener 501 of DeVries can be completely implanted in a user’s soft tissue such that the distal fastening member 513 and proximal fastening member 511 are each implanted in portions of soft tissue. As detailed in the outstanding Final Rejection, [0053] of DeVries teaches “the connecting member 512 has an elastic compressive spring force which exerts pulling force between the distal and proximal fastening members 511, 513 so that capable of preventing deformation of at least a portion of the soft tissue by pulling together the distal fastening member 513 and proximal fastening member 511 (as taught in [0053]) and consequently, pulling together the two portions of soft tissue in which the distal fastening member 513 and proximal fastening member 511 can be implanted. Pulling together these two portions of the soft tissue would hold the two portions of the soft tissue in a desired, fastened position, and prevent the two portions of soft tissue from deforming out of this desired, fastened position.
The examiner also notes that the claims of the present invention are drawn to an apparatus, and not to a method. Thus, the prior art does not need to explicitly teach the claimed counterforce exertion. Rather, as discussed above, the prior art simply needs to be capable of performing the claimed intended use.
The examiner also notes that Appellant presents arguments drawn to fastening member 11 of DeVries. These arguments are moot, since the fastening member 11 of DeVries (shown in Figure 16 of DeVries) is not cited in the outstanding rejection. Rather, the outstanding rejection refers to a different embodiment of DeVries (shown in Figure 7B of DeVries) that teaches tissue fastener 501. Since the embodiment of fastening member 11 of DeVries is not relied upon in the outstanding rejection, Appellant’s arguments regarding this embodiment are not relevant.

	B. DeVries does not disclose or suggest an implantable tissue retractor.
Appellant argues that DeVries does not teach that the tissue retractor 501 can be totally implanted within soft tissue, because DeVries teaches portions of the tissue retractor 501 being positioned on exterior surfaces of the soft tissue. First, the examiner notes that claim 1 limitation “the implantable tissue retractor is configured to be totally implanted within the soft tissue” is an intended use claim limitation. Consequently, the examiner reiterates that the claims of the present invention are drawn to an apparatus, and not to a method and that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, the tissue retractor 501 of DeVries is capable of being surgically implanted such that it is totally and completely implanted within the soft tissue.
The examiner again notes that Appellant presents arguments drawn to fastening member 11 of DeVries. These arguments are moot, since the fastening member 11 of DeVries (shown in Figure 16 of DeVries) is not cited in the outstanding rejection. Rather, the outstanding rejection refers to a different embodiment of DeVries (shown in Figure 7B of DeVries) that teaches tissue fastener 501. Since the embodiment of fastening member 11 of DeVries is not relied upon in the outstanding rejection, Appellant’s arguments regarding this embodiment are not relevant.

	C. DeVries does not disclose or suggest an implantable tissue retractor adapted to exert a counterforce of between 0.1 grams per cm2 and 100 grams per cm2 on the soft tissue sufficient to prevent deformation of at least a portion of the soft tissue.
Appellant argues that the claimed counterforce of between 0.1 grams per cm2 and 100 grams per cm2  is not a mere discovery of the optimum or workable ranges of this feature to adjust the tissue fastener 501 for the varying anatomy of each patient because DeVries teaches an applied force (6 pounds, or approximately 2720 grams) that is “significantly higher” than the force (claimed to have a magnitude of between 0.1 grams per cm2 and 100 grams per cm2) applied by the claimed implanted tissue retractor. The examiner acknowledges that DeVries teaches an application of force having a magnitude of 6 pounds (approximately 2720 grams). However, the examiner notes that the magnitude of force taught by DeVries is measured in pounds, which Appellant has properly converted to a value measured in grams. Appellant’s claimed force, however, is measured in an amount of force per area (grams per cm2). Since the force taught by DeVries and that of the claimed invention are not measured using the same units (or units that can be converted to be the same), it is not proper to compare the force taught by DeVries to that of the claimed invention.
Appellant further argues that the force applied by the claimed tissue retractor is not optimized for the intended use of the device. However, Appellant goes on to state that “the claimed counterforce is specifically chosen to provide the minimal amount of force sufficient to prevent deformation of the soft tissue while still allowing the tissue retractor to stretch in response to the application of a predetermined force on the tissue chose of the correct, or optimum, amount of force to enable the present invention to function in the manner described.
Finally, the examiner notes that the claimed counterforce of between 0.1 grams per cm2 and 100 grams per cm2 is quite a large range. [0053] of DeVries teaches the connecting member 512 being “adjustable” in order to tighten the tissue fastener 501 on the soft tissue as desired. Thus, it is clear that the tissue fastener 501 is capable of being adjusted to apply many different magnitudes of force, providing further evidence that one having ordinary skill in the art at the time of invention would have found it obvious that the counterforce could be varied in order to achieve a desired result or effect.

	D. DeVries does not disclose or suggest an implantable tissue retractor adapted to exert a counterforce on the soft tissue sufficient to prevent a deformation of at least a portion of the soft tissue while allowing the shaft to stretch when subjected to a predetermined force exerted on the implantable tissue retractor by the soft tissue.
Appellant argues that the fastening member of DeVries is not adapted to stretch after it is placed through the soft tissue in response to forces placed on it by the soft tissue. Appellant explains that this is evident because DeVries teaches that the fastening member maintains its integrity and utility even when subjected to the most strenuous activities. In response, the examiner asserts that a teaching of the fastening member maintaining its “integrity and utility” is not sufficient to teach that the fastening 

	E. Conclusion
For all of the reasons detailed above, the examiner holds that the Office has properly established a prima facie case of obviousness under 35 USC 103(a) of independent claim 1 and claims 2-7, 10, 11, 16, and 19, which depend therefrom, based on DeVries.

(5) Conclusion to Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        1/13/2022


/KERI J NELSON/Primary Examiner, Art Unit 3786     
                                                                                                                                                                                                   /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783           
                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.